Name: Commission Regulation (EEC) No 2996/85 of 28 October 1985 re-establishing the levying of customs duties on certain men' s and boys' underpants and briefs, and on certain women' s, girls' and infants' knickers and briefs, knitted or crocheted, products of category 13 (code 40.0130) originating in India to which the preferential tariff arrangements of Council Regulation (EEC) No 3563/84 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 29 . 10 . 85 Official Journal of the European Communities No L 287/25 COMMISSION REGULATION (EEC) No 2996/85 of 28 October 1985 re-establishing the levying of customs duties on certain men's and boys' under ­ pants and briefs, and on certain women's, girls' and infants' knickers and briefs, knitted or crocheted, products of category 13 (code 40.0130) originating in India to which the preferential tariff arrangements of Council Regulation (EEC) No 3563/84 apply infants knickers and briefs, knitted or crocheted, products of category 13 (code 40.0130) the relevant ceiling amounts to 91 000 pieces ; whereas on 23 October 1985 imports of the products in question into the Community originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3563/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Whereas, in respect of certain men's and boys' under ­ pants and in respect of certain women's, girls' and HAS ADOPTED THIS REGULATION : Article 1 As from 1 November 1985 the levying of customs duties, suspended in pursuance of Regulation (EEC) No 3563/84, shall be re-established in respect of the following products, imported into the Community and originating in India : Code Category CCT heading No NIMEXE code (1985) Description 0 ) (2) (3) (4) 40.0130 13 ex 60.04 60.04-48 , 56, 75, 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 338 , 27. 12 . 1984, p. 98 . No L 287/26 Official Journal of the European Communities 29 . 10 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1985. For the Commission COCKFIELD Vice-President